UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1030


FELICIA SPRINCENATU PFOUTS,

                 Plaintiff – Appellant,

          v.

MEASUREMENT INCORPORATED,

                 Defendant – Appellee.



                               No. 11-1367


FELICIA SPRINCENATU PFOUTS,

                 Plaintiff – Appellant,

          v.

MEASUREMENT INCORPORATED,

                 Defendant – Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:09-cv-00846-WO-LPA)


Submitted:   June 9, 2011                     Decided:    June 28, 2011


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Dismissed   in   part;   affirmed   in       part   by   unpublished   per   curiam
opinion.


Felicia Sprincenatu Pfouts, Appellant Pro Se.      Daniel Palmieri,
K&L GATES LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                         2
PER CURIAM:

              In    these    consolidated          appeals,      Felicia     Sprincenatu

Pfouts   seeks      to   appeal    the    district        court’s   order    denying   her

motion for review of the settlement agreement (No. 11-1030) and

the   court’s      judgment       dismissing      her     employment    discrimination

action (No. 11-1367).         We affirm in part and dismiss in part.

              With regard to the order in No. 11-1030, this court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Pfouts seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.          See In re Bryson, 406 F.3d 287-89 (4th Cir.

2005).     Accordingly, we dismiss the appeal in No. 11-1030 for lack

of jurisdiction.

              Turning to Pfouts’s appeal of the district court’s final

judgment, we have reviewed the record and find no error in the

district court’s dismissal of the action.                     Accordingly, we affirm

the order in No. 11-1367 for the reasons stated by the court.

Pfouts   v.    Measurement        Inc.,    No.     1:09-cv-00846-WO-LPA        (M.D.N.C.

Mar. 15, 2011).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the       court    and    argument       would    not   aid   the    decisional

process.

                                           DISMISSED IN PART; AFFIRMED IN PART
                                              3